Name: Act concerning the election of the representatives of the Assembly by direct universal suffrage
 Type: Decision_ENTSCHEID
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 1976-10-08

 Avis juridique important|41976X1008(01)Act concerning the election of the representatives of the Assembly by direct universal suffrage Official Journal L 278 , 08/10/1976 P. 0005 - 0011ACT concerning the election of the representatives of the Assembly by direct universal suffrage Article 1 The representatives in the Assembly of the peoples of the States brought together in the Community shall be elected by direct universal suffrage. Article 2 The number of representatives elected in each Member State shall be as follows: >PIC FILE= "T0010323"> Article 3 1. Representatives shall be elected for a term of five years. 2. This five-year period shall begin at the opening of the first session following each election. It may be extended or curtailed pursuant to the second subparagraph of Article 10 (2). 3. The term of office of each representative shall begin and end at the same time as the period referred to in paragraph 2. Article 4 1. Representatives shall vote on an individual and personal basis. They shall not be bound by any instructions and shall not receive a binding mandate. 2. Representatives shall enjoy the privileges and immunities applicable to members of the Assembly by virtue of the Protocol on the privileges and immunities of the European Communities annexed to the Treaty establishing a single Council and a single Commission of the European Communities. Article 5 The office of representative in the Assembly shall be compatible with membership of the Parliament of a Member State. Article 6 1. The office of representative in the Assembly shall be incompatible with that of: - member of the Government of a Member State, - member of the Commission of the European Communities, - Judge, Advocate-General or Registrar of the Court of Justice of the European Communities, - member of the Court of Auditors of the European Communities, - member of the Consultative Committee of the European Coal and Steel Community or member of the Economic and Social Committee of the European Economic Community and of the European Atomic Energy Community, - member of committees or other bodies set up pursuant to the Treaties establishing the European Coal and Steel Community, the European Economic Community and the European Atomic Energy Community for the purpose of managing the Communities' funds or carrying out a permanent direct administrative task, - member of the Board of Directors, Management Committee or staff of the European Investment Bank, - active official or servant of the institutions of the European Communities or of the specialized bodies attached to them. 2. In addition, each Member State may, in the circumstances provided for in Article 7 (2), lay down rules at national level relating to incompatibility. 3. Representatives in the Assembly to whom paragraphs 1 and 2 become applicable in the course of the five-year period referred to in Article 3 shall be replaced in accordance with Article 12. Article 7 1. Pursuant to Article 21 (3) of the Treaty establishing the European Coal and Steel Community, Article 138 (3) of the Treaty establishing the European Economic Community and 108 (3) of the Treaty establishing the European Atomic Energy Community, the Assembly shall draw up a proposal for a uniform electoral procedure. 2. Pending the entry into force of a uniform electoral procedure and subject to the other provisions of this Act, the electoral procedure shall be governed in each Member State by its national provisions. Article 8 No one may vote more than once in any election of representatives to the Assembly. Article 9 1. Elections to the Assembly shall be held on the date fixed by each Member State ; for all Member States this date shall fall within the same period starting on a Thursday morning and ending on the following Sunday. 2. The counting of votes may not begin until after the close of polling in the Member State whose electors are the last to vote within the period referred to in paragraph 1. 3. If a Member State adopts a double ballot system for elections to the Assembly, the first ballot must take place during the period referred to in paragraph 1. Article 10 1. The Council, acting unanimously after consulting the Assembly, shall determine the period referred to in Article 9 (1) for the first elections. 2. Subsequent elections shall take place in the corresponding period in the last year of the five-year period referred to in Article 3. Should it prove impossible to hold the elections in the Community during that period, the Council acting unanimously shall, after consulting the Assembly, determine another period which shall be not more than one month before or one month after the period fixed pursuant to the preceding subparagraph. 3. Without prejudice to Article 22 of the Treaty establishing the European Coal and Steel Community, Article 139 of the Treaty establishing the European Economic Community and Article 109 of the Treaty establishing the European Atomic Energy Community, the Assembly shall meet, without requiring to be convened, on the first Tuesday after expiry of an interval of one month from the end of the period referred to in Article 9 (1). 4. The powers of the outgoing Assembly shall cease upon the opening of the first sitting of the new Assembly. Article 11 Pending the entry into force of the uniform electoral procedure referred to in Article 7 (1), the Assembly shall verify the credentials of representatives. For this purpose it shall take note of the results declared officially by the Member States and shall rule on any disputes which may arise out of the provisions of this Act other than those arising out of the national provisions to which the Act refers. Article 12 1. Pending the entry into force of the uniform electoral procedure referred to in Article 7 (1) and subject to the other provisions of this Act, each Member State shall lay down appropriate procedures for filling any seat which falls vacant during the five-year term of office referred to in Article 3 for the remainder of that period. 2. Where a seat falls vacant pursuant to national provisions in force in a Member State, the latter shall inform the Assembly, which shall take note of that fact. In all other cases, the Assembly shall establish that there is a vacancy and inform the Member State thereof. Article 13 Should it appear necessary to adopt measures to implement this Act, the Council, acting unanimously on a proposal from the Assembly after consulting the Commission, shall adopt such measures after endeavouring to reach agreement with the Assembly in a conciliation committee consisting of the Council and representatives of the Assembly. Article 14 Article 21 (1) and (2) of the Treaty establishing the European Coal and Steel Community, Article 138 (1) and (2) of the Treaty establishing the European Economic Community and Article 108 (1) and (2) of the Treaty establishing the European Atomic Energy Community shall lapse on the date of the sitting held in accordance with Article 10 (3) by the first Assembly elected pursuant to this Act. Article 15 This Act is drawn up in the Danish, Dutch, English, French, German, Irish and Italian languages, all the texts being equally authentic. Annexes I to III shall form an integral part of this Act. A declaration by the Government of the Federal Republic of Germany is attached hereto. Article 16 The provisions of this Act shall enter into force on the first day of the month following that during which the last of the notifications referred to in the Decision is received. UdfÃ ¦rdiget i Bruxelles, den tyvende september nitten hundrede og seksoghalvfjerds. Geschehen zu BrÃ ¼ssel am zwanzigsten September neunzehnhundertsechsundsiebzig. Done at Brussels on the twentieth day of September in the year one thousand nine hundred and seventy-six. Fait Ã Bruxelles, le vingt septembre mil neuf cent soixante-seize. Arna dhÃ ©anamh sa BhruisÃ ©il, an fichiÃ º lÃ ¡ de mhÃ ­ MhÃ ©an FÃ ³mhair, mÃ ­le naoi gcÃ ©ad seachtÃ ³ a sÃ ©. Fatto a Bruxelles, addÃ ¬ venti settembre millenovecentosettantasei. Gedaan te Brussel, de twintigste september negentienhonderd-zesenzeventig. >PIC FILE= "T0010324"> >PIC FILE= "T0010325"> ANNEX I The Danish authorities may decide on the dates on which the election of members to the Assembly shall take place in Greenland. ANNEX II The United Kingdom will apply the provisions of this Act only in respect of the United Kingdom. ANNEX III Declaration on Article 13 As regards the procedure to be followed by the Conciliation Committee, it is agreed to have recourse to the provisions of paragraphs 5, 6 and 7 of the procedure laid down in the joint declaration of the European Parliament, the Council and the Commission of 4 March 1975 (1). (1)OJ No C 89, 22.4.1975, p. 1. Declaration by the Government of the Federal Republic of Germany The Government of the Federal Republic of Germany declares that the Act concerning the election of the members of the European Parliament by direct universal suffrage shall equally apply to Land Berlin. In consideration of the rights and responsibilities of France, the United Kingdom of Great Britain and Northern Ireland, and the United States of America, the Berlin House of Deputies will elect representatives to those seats within the quota of the Federal Republic of Germany that fall to Land Berlin. ANNEX I The Danish authorities may decide on the dates on which the election of members to the Assembly shall take place in Greenland. ANNEX II The United Kingdom will apply the provisions of this Act only in respect of the United Kingdom. ANNEX III Declaration on Article 13 As regards the procedure to be followed by the Conciliation Committee, it is agreed to have recourse to the provisions of paragraphs 5, 6 and 7 of the procedure laid down in the joint declaration of the European Parliament, the Council and the Commission of 4 March 1975 (1). (1)OJ No C 89, 22.4.1975, p. 1. Declaration by the Government of the Federal Republic of Germany The Government of the Federal Republic of Germany declares that the Act concerning the election of the members of the European Parliament by direct universal suffrage shall equally apply to Land Berlin. In consideration of the rights and responsibilities of France, the United Kingdom of Great Britain and Northern Ireland, and the United States of America, the Berlin House of Deputies will elect representatives to those seats within the quota of the Federal Republic of Germany that fall to Land Berlin.